UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) – October 17, 2012 Platinum Underwriters Holdings, Ltd. (Exact name of registrant as specified in its charter) Bermuda (State or other jurisdiction of incorporation or organization) 001-31341 (Commission File Number) 98-0416483 (IRS Employer Identification No.) The Belvedere Building 69 Pitts Bay Road Pembroke, Bermuda (Address of principal executive offices) HM 08 (Zip Code) (441) 295-7195 (Registrant's telephone number, including area code) N/A (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On October 17, 2012, Platinum Underwriters Holdings, Ltd. issued a press release reporting its financial results as of and for the quarter ended September 30, 2012.A copy of the press release and a financial supplement are furnished herewith as Exhibits 99.1 and 99.2, respectively.The information hereunder is not deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, is not otherwise subject to the liabilities of that section and is not incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as shall be expressly set forth by specific reference in such a filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit 99.1 Press release dated October 17, 2012 Exhibit 99.2 Financial Supplement SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Platinum Underwriters Holdings, Ltd. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLATINUM UNDERWRITERS HOLDINGS, LTD. Date: October 17, 2012 By: /s/Allan C. Decleir Allan C. Decleir Executive Vice President and Chief Financial Officer Exhibit Index Exhibit Number Description Exhibit 99.1 Press release dated October 17, 2012 Exhibit 99.2 Financial Supplement
